 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   HENDRIK BLOCK,                                      Case No. 1:18-cv-01229-LJO-SAB

11                  Plaintiff,                           ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE
12          v.
                                                         (ECF No. 6)
13   BIG 5 CORP., et al.,

14                  Defendants.

15

16          This action was filed on September 10, 2018. (ECF No. 1.) On October 31, 2018,

17 Plaintiff filed a notice of voluntary dismissal dismissing the entire action with prejudice as the

18 parties have reached a settlement. (ECF No. 6.)

19          “[U]nder Rule 41(a)(1)(A)(i), ‘a plaintiff has an absolute right to voluntarily dismiss his

20 action prior to service by the defendant of an answer or a motion for summary judgment.’ ”

21 Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

22 (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)). The Ninth Circuit has

23 held that Rule 41(a) allows a plaintiff to dismiss without a court order any defendant who has yet

24 to serve an answer or motion for summary judgment. Pedrina v. Chun, 987 F.2d 608, 609 (9th

25 Cir. 1993). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is required,

26 the parties are left as though no action had been brought, the defendant can’t complain, and the
27 district court lacks jurisdiction to do anything about it.” Commercial Space Mgmt. Co., Inc., 193

28 F.3d at 1078. In this action, no defendant has filed an answer or other responsive pleading.


                                                     1
 1          Accordingly, the Clerk of the Court is HEREBY DIRECTED to CLOSE the file in this

 2 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

 3
     IT IS SO ORDERED.
 4

 5 Dated:     November 1, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
